Citation Nr: 0501321	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-05 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bronchitis, to include 
as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to May 1971, 
including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.  

In November 2004, the Board remanded the case in order to 
schedule the veteran for a videoconference hearing.  In the 
same month, the veteran presented testimony at a 
videoconference hearing before the undersigned.  The 
transcript of the hearing is associated with the claims 
folder and has been reviewed.  At the hearing, the veteran 
submitted additional evidence along with a waiver of initial 
RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he is entitled to service connection 
for bronchitis, to include as due to Agent Orange exposure.  
As noted above, during the veteran's November 2004 personal 
hearing, he submitted additional evidence, to include an 
undated statement by Dr. Shaw, a private physician affiliated 
with Tri-Ward Rural Health.  In his statement, Dr. Shaw noted 
that the veteran had chronic bronchitis and had been a 
patient at the Tri-Ward clinic since 1995.  Dr. Shaw also 
suggested a nexus between the veteran's bronchitis and 
service.  Given the veteran's diagnosis of recurrent/chronic 
bronchitis and Dr. Shaw's statement suggesting a nexus 
between such disability and service, the Board finds that a 
VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4) 
(2004); Charles v. Principi, 16 Vet. App. 370 (2002).  

Moreover, private treatment records from the Tri-Ward clinic 
dated from 1973 to 1996 are associated with the claims 
folder.  The Board finds it necessary to obtain any 
outstanding treatment records to date (1996 to the present).  

The Board also finds it necessary to obtain any medical 
records from the veteran's former employers pertinent to the 
veteran.  In October 1992, the veteran underwent a general 
medical VA examination in connection with an unrelated claim.  
According to the "Occupational History" section of the 
examination report, the veteran stated that he worked as a 
truck driver until December 1991 for "Transport and 
Company".  Prior to that, he worked as a truck driver for an 
unidentified company for two years.  The veteran stated that 
he worked for Olin Craft, as a laborer and forklift driver.  
He reportedly had bronchitis while working at Olin Craft and 
stated that there was "much" dust in the work area.  The 
diagnosis was recurrent bronchitis.  

Accordingly, the case is REMANDED to the RO, via the AMC,  
for the following action:

1.  The RO should obtain treatment 
records dated from April 1996 to the 
present from Tri-Ward Rural Health 
Clinic, P.O. Box 302, Bernice, Louisiana, 
71222.

2.  The RO should contact the veteran and 
confirm the names and addresses of his 
former employers, as well as his dates of 
employment.  The former employers 
identified by the veteran are: Transport 
and Company, and Olin Craft.  The veteran 
is also asked to indicate whether he has 
every filed a workers compensation claim.  
If the veteran identifies additional 
former employers or a workers 
compensation claim, the RO should obtain, 
if possible, the pertinent records. 

After securing any necessary 
authorizations, the RO should contact the 
veteran's former employers and ask the 
employers to provide copies of all 
medical records in its possession 
concerning the veteran, including any 
employment-related physical examinations 
or treatment records, or any information 
to assist the VA in obtaining these 
records.  Associate all documents 
obtained with the claims folder.

3.  The veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed recurrent 
bronchitis.  The examiner should review 
the claims folder prior to the 
examination, and any newly submitted 
medical records.  All indicated tests and 
studies should be performed, and all 
pertinent findings should be reported in 
detail.  

The examiner should provide an opinion as 
to whether the veteran's recurrent 
bronchitis is more likely, less likely, 
or at least as likely as not to be 
related to service.  The examiner is 
requested to reconcile any opinion with 
Dr. Shaw's November 2004 statement.  

4.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's service 
connection claim for bronchitis, to 
include as due to Agent Orange exposure.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is so notified by 
the RO.  38 C.F.R. § 3.655 (2004).  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




